 SCALERABUS SERVICE,INC.63Scalera Bus Service,Inc.andBarbara L. Pallister.Case 22-CA-5358April 15, 1974DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 23, 1973, Administrative Law JudgeHerbert Silberman issued the attachedDecision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and finds merit in certain of the GeneralCounsel's exceptions.Accordingly, the Board hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge only to theextent consistentherewith.We agree with the Administrative Law Judge thatJoan Morella, Angelina Baldasarre, Eleanor Vessels,Eileen Paulsen,and Barbara Pallister were unlawful-ly refused reinstatement for 1 or 2 days in February1973 in violation of Section 8(a)(3) of the Act. As toPaulsenand Pallister, however, we further find,contrary to the Administrative Law Judge, that onFebruary 5, 1973, the Respondent unlawfully dis-charged them and since that date has unlawfullyrefused to reinstate them in violation of Section8(a)(3).The following facts surrounding the discharges andthe refusalsof reinstatement are amply supported bythe record. Thus, as of January 31, 1973, the Union,ScaleraBusDriversAssociation, represented amajorityof the Respondent's employees in anappropriate unit. On that same day, a number of theRespondent's schoolbus drivers, including Morella,Baldasarre,Vessels, Pallister, and Paulsen, who hadunsucessfully sought a written collective-bargainir_,,agreement for the Union from the Respondent,engaged in a concerted work stoppage and failed toreport forwork for their scheduled runs thatafternoon.The stoppage was short lived, and onFebruary 1 the above-named drivers sought to returnto work, but were refused. The Administrative LawJudge found, and we agree, that the refusal toiIn part,theGeneral Counsel has excepted to certain credibilityfindingsmadeby the Administrative Law JudgeIt is the Board'sestablishedpolicy not tooverrule anAdministrative Law Judge's resolu-tions with respect tocredibilityunless the clearpreponderanceof all of thereinstate them on February 1 did not violate the Act,inasmuch as the Respondent had secured substitutedrivers for that day. However, when they all appliedagainon February2,and againon February 5,except forMorella,and were again refused, theRespondent had not yet secured substitute driversfor that day.As to Morella, Baldasarre, and Vessels, we agreewith the Administrative Law Judge that Morelia was.unlawfully refused reinstatement on February 2 andthat Baldasarre,Vessels,Pallister, and Paulsen wereunlawfully refused reinstatement on February 2 and5, 1973, in violation of Section 8(aX3). However, wereject, as without merit, both his finding that Pallisterand Paulsen were not unlawfully discharged onFebruary 5,as alleged in the complaint,as well as thebasis for that finding; namely, (1) that the Respon-dent could lawfully require the drivers to interviewKuchin, the Respondent's representative,as a pre-condition for their reinstatement, which Pallister andPaulsen failed to do, and (2) that both the driversand the Respondent must have intended theirapplications for reinstatement to apply only on thedays on which they were made, without regard totheir future reinstatement rights. In this regard, theAdministrative Law Judge stated:For the purposes of this case I will accept theproposition that the Company had the lawfulright to insist that each striking employee make apersonal application for reinstatement to Kuchin.However, as a condition to the exercise of suchright the Respondent was under a duty to informeach striker who asked for reinstatement of theneed to speak to Kuchin. Thus, the issuesregarding the alleged discriminations turn uponwhether and when the five alleged discriminateeswere notified of suchrequirement.1515.Based on the fact thattheyreapplied on successive workdaysand that theCompany didnot discourage them from doing so,the striking employees and the Company treated each application forwork and each denial as operative only for the day in question andnot as a determination of their future status. It is unnecessary,therefore,to decide what the situation would be had any of thealleged discnminatees, without being told that they were required tospeak directlytoKuchin,not applied for reinstatement a secondtime after once being denied reinstatement.We specifically disavow thesestatements,as in ourview they are contrary to the principles enunciated bythe UnitedStatesSupreme CourtinN. L. R. B. v. Fleet-wood Trailer Co.,389 U.S. 375 (1967), and by theBoard inThe Laidlaw Corporation,171 NLRB 1366.As to the mandatoryrequirementof an individualrelevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3, 1951).We have carefully examined the record and find no basis for reversing hiscredibility findings.210 NLRB No. 17 64DECISIONSOF NATIONALLABOR RELATIONS BOARDinterview with management as a condition precedentto reinstatement, inFleetwood Trailerthe Court heldthat an employer, in refusing to reinstate strikers, mustshow that the action was due to legitimate and sub-stantial businessjustification, that the burden of prov-ing suchjustification is on the employer, and that theprimary responsibility for striking a proper balancebetween the asserted business justifications and theinvasion of employee rights rests with the Board ratherthan the courts. No such justification has herein beenshown. As to the employees' rights to reinstatement,the court further pointed out that, by virtue of Section2(3) of the Act, an individual whose work ceases due toa labor dispute remains an employee if he has notobtained other regular or substantially equivalentemployment. In thus explicitly rejecting the argumentthat reinstatement rights must be determined at thetimeof initial application, the Court stated (389 U.S.at 380-381);This basic right to jobs cannot depend on jobavailability as of the moment when applicationsare filed.The right to reinstatement does notdepend upon technicalities relating to application.On the contrary, the status of the strikers as anemployee continues until he has obtained "otherregularand substantially equivalent employ-ment." (29 U.S.C. Section 15213).unlawfully refused to reinstate them since February2, 1973. Accordingly, we shall order that Respondentmake said employees whole for the loss of earningsthey suffered by reason of Respondent's failure andrefusal to reinstate them on the stated dates.Interestat the rate of 6 percent per annum shall be added tosuch backpay and shall be computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB716.Respondent's unlawful activities described above,particularly its reprisals against the drivers whoparticipated in the January 31 strike, infringed uponemployees' right toengagein a concerted activitywhich is subject to the protective guarantees ofSection 7 and also is specifically sanctioned bySection 13 of the Act. Its unfair labor practices foundherein are potentially related to other unfair laborpractices proscribed by the Act, and the danger oftheir commission in the future may be anticipatedfrom Respondent's conduct in the past. The preven-tive purpose of the Act will be thwartedunless therecommended Order herein is coextensive with thethreat.Accordingly, in order to make effective theinterdependent guarantees of Section 7 and thuseffectuate the policies of the Act, an order requiringRespondent to cease and desist from in any mannerinfringing upon the rights of employees guaranteedin the Act is deemed necessary.We therefore must conclude that Pallister andPaulsen wereunlawfully discharged on February 5,1973, and have been unlawfully denied reinstatementsince February 2, 1973. Accordingly, we shall orderthat they be offeredreinstatementwith backpaycommencingas of February 2, 1973, as herein setforth below.2In view of our finding, we hereby substitute thefollowing,Remedy, Order, and notice for thoserecommendedby the Administrative Law Judge:THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order that it ceaseand desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.We have found that Scalera unlawfully failed andrefused to reinstate Angelina Baldasarre and EleanorVesselson February 2 and 5, 1973; unlawfully failedand refused to reinstate Joan Morellaon February 2,1973; and unlawfully discharged Eileen Paulsen andBarbaraPallister,on February 5, 1973, and hasORDERRespondent, Scalera Bus Service,Inc.,SouthPlainfield,New Jersey, its officers,agents,succes-sors, and assigns,shall:1.Cease and desist from:(a) Threatening to take reprisals against employeeswho make unconditional applications for reinstate-ment at a time when their jobs are not filled bypermanent replacements,or byengaging in otherreprisals against such strikers in order to discouragemembership in Scalera School Bus Drivers' Associa-tion, or any other labor organization.(b)Discriminating against employees who engagein a lawfulstrike byfailing or refusing to reinstatestriking employees who participate in a lawful strike.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed in Section7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Offer to employees Barbara Pallister and EileenPaulsen reinstatement to their former jobs or, if thoseiAbsent unusual circumstances,Chairman Miller would accept thePlace, who was actually an official of a related company. Here,however,reasoning of the Administrative Law Judge that Respondent could lawfullystokers Pallister and Paulsen had been discnmmatonly denied reinstate-require the strikers to apply for reinstatement directly to Kuchm,ment on a previous day, and, therefore,by February 5, were in the positionRespondent'spresident and principal operating official,rather than toof discrimmatees who were entitled to an offer of reinstatement. SCALERABUS SERVICE,INC.65jobs no longer exists, to substantially equivalentpositions,without prejudice to their seniority or otherrightsand privileges, and make them whole for thelossof earnings, in the manner set forth in TheRemedy section.(b)Make Joan Morella, Angelina Baldasarre, andEleanorVesselswhole for the loss of earningssuffered by them by reason of Respondent's unlaw-ful discrimination against them in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and. copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amounts ofbackpay due under the terms of this recommendedOrder.(d) Post at its place of business in South Plainfield,New Jersey, copies of the attached notice marked"Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 22,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notifythe RegionalDirector for Region 22, inwriting,within 10 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in thenotice reading"Posted by Orderof theNational LaborRelations Board"shall read"Posted Pursuant to aJudgment of theUnited States Court of Appeals Enforcing an Order of theNational Labor Relations Board."Drivers Association, or any other labororganiza-tion.WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theNational Labor Relations Act.WE WILLofferEileen Paulsen and BarbaraPallister reinstatement to their former positionsor, if those positions are no longer available, tosubstantially equivalent positions,without preju-dice to their seniority and other rights andprivileges, and make each of them whole for anyloss of earningstheymay have suffered by reasonof the discrimination against them,in the mannerset forth in the section of the Decision entitled"The Remedy."WE WILL make whole JoanMorella,AngelinaBaldasarre, and Eleanor Vessels for the loss ofearnings they have suffered by reason of theunlawful refusal to reinstate them to their jobs onFebruary 2 and 5, 1973, after they had madeunconditional applications for reinstatement.SCALERABus SERVICE,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-2100.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to take reprisals againstany employee who participates in a lawful strike.WE WILL NOT discriminate against any employ-ee for engaging in a lawful strike by failing orrefusing to reinstate any striker who makes anunconditional application for reinstatement at atimewhen his or her job is not filled by apermanent replacement, or by engaging in anyother reprisals against any such striker in order todiscouragemembership in Scalera School BusDECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,AdministrativeLaw Judge: Upona charge filedon March 23, 1973, byBarbara Pallister, anindividual,a complaint was issuedon April 27, 1973,alleging that Scalera Bus Service,Inc.,herein called theCompany orScalera,has engaged in and is engaging inunfair laborpractices within the meaning of Section 8(axl)and (3) of the National LaborRelationsAct, asamended.In substance,the complaint alleges that:(1)because oftheirmembershipin and activities on behAffa labororganization and because of their participation in a 1-daystrikeon January 31, 1973, Respondentrefused for theperiodbetween February 1 and6 to reinstate fiveemployees, JoanMorella,Angelina,,bakh serre,EileenPaulsen,Barbara Pallister,and Eleanor V ssels,who, on 66DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 1, 1973, had made unconditional offers to returnto work, and Respondent on February 5, 1973, dischargedPallister and Paulsen;and (2)by reason of said refusals toreinstate and said discharges and other conduct set forth inthe complaint,Respondent also has interfered with,restrained, and coerced employees in the exercise of therights guaranteed in Section7 of theAct. Respondent in itsanswer to the complaint denied that it has engaged in thealleged unfair labor practices. A hearing in this proceedingwas held in Newark, New Jersey, on May 21, 22, 23, and 24and June25, 1973.Subsequent to the hearing,GeneralCounsel and Respondent filed briefs with the Administra-tive Law Judge.Upon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.JURISDICTIONThe Company, a New Jersey corporation, has its officeand place of business at 601 New Market Avenue, SouthPlainfield,New Jersey (the entire premises at the NewMarket address is hereinafter referred to as the SouthPlainfield terminal or premises),where it is engaged in thebusiness of providing schoolbus transportation and relatedcharter bus service. During its fiscal year ended April 30,1972,which period is representative of Respondent'soperations, the Company's gross revenue was $215,239.As the Board normally does not exercise jurisdictionwith respect to transportation enterprises that do not haverevenue of at least$250,000 per year'the complaintalleges,but theanswer denies,that jurisdiction existsbecause thereis a singleemployer relationship between theCompany and another transportation operation, SuburbanTransit Corp., herein called Suburban, over which theBoard's jurisdiction is clear. Suburban,also a New Jerseycorporation,maintains its principal office and place ofbusiness at 750 South Somerset Street, New Brunswick,New Jersey,herein called the New Brunswick terminal,and also maintains terminals at other locations including atthe South Plainfield premises. Suburban is engaged inproviding interstate passenger transportation by motorcoach and related services. During the calendar year 1972,which period is representative of its operations,Suburban'sgross revenue exceeded$500,000 of which in excess of$50,000 was derived from transportation services furnishedto passengers traveling between the State of New Jerseyand other States.Scalera employs between 20 and 25 regular drivers whooperate its schoolbuses.2 The drivers work part time. Mostarewomen who are supplementing family incomesalthough a few men,who either have full-time employmentelsewhere or areretired,also drive regularly for Scalera. Inaddition, other persons, including Suburban drivers, areemployed by Scalera to driveits buses on an irregular, asneeded, basis.The South Plainfield terminal is used not only by Scalerabut also by Suburban and a third company,PlainfieldTransit Bus Company.There is separate garage space forthe vehicles of each company, but there is only onemaintenancefacility onthe premises.Scalera,Plainfield,and Suburban,respectively, employ two, one, and sixmechanicsat the SouthPlainfield terminal.All themechanics are supervisedby VinceCostabile,who is paidseparately by the three companies. Scalera has no clericalfacilities.Itsclericalwork,including the preparation ofpayrolls, is performed by Suburban at the New Brunswickterminal and Scalera reimburses Suburban for suchservices.Scalera maintains its separate policies of insur-ance and provides for its own bank and business credit.Until his death in April 1973 the principalowner andoperating official of Suburban was Morris Lipshitz. All thestock of Suburban is owned by the estate of MorrisLipshitz and by his widow.Morris Lipshitz had beenpresident of Suburban.As of the date of the hearing in thiscase the position was still vacant.Secretary of Suburban isSidneyKuchin and vice president of that company is LeeJacobs.Since the death of Morris Lipshitz the executiveauthority of Suburban is being exercised by four individu-alswho are Sidney Kuchin,Lee Jacobs,Herman Lipschitz,and Don Engle.The stockof Scalera is owned equally by Kuchin,Jacobs,and the estate of Peter Lebrano.Sidney Kuchin ispresident and principal operating official of Scalers. Theonly other officer of Scalers is Lee Jacobs, who issecretary-treasurer.Both Sidney Kuchin and Lee Jacobsare sons-in-law of the late Morris Lipshitz.Sidney Kuchin testified that he alone is responsible forthe day-to-day operations of Scalera, but when he is absentfor prolonged periods, as when ill or on vacation, LeeJacobs substitutes for him. This testimony does notcorrespond with other evidence in the case. NormallyKuchin is at the SouthPlainfield terminal only2 or 3 hourseach day from about 8:30 until 10:30 or 11:30 a.m.Jacobsis there so seldom that some of the Scalera drivers nevermet him. In the absence of Kuchin,which includes theearlymorning hours and the afternoons,theScaleraemployees look to Harry Place, who is the dispatcher andsafety supervisor for Suburban at the South Plainfieldterminal, as the person in charge of Scalera's operations.3Thus,EllenWosatka, the dispatcher for Scalera,testifiedthat when Kuchin is not present she discusses operations'problems with Place. Her most frequent problem ariseswhen she needs additional drivers. At such times Placeusually arranges for Suburban drivers to drive for Scalera.Also,maintenance and repair requests for Scalera busesare frequently routed through Place.Although Harry Placetestified that he had"no connections with Scalera," hefurther testified that:(1)he dispatches for Scalera "iftroublebeginswheresomeone needshelp;" (2) heinterviews applicants for employment with Scalera andiCharleston Transit Company,123 NLRB1296.3 I do not creditKuchin's testimony that in his absence Ellen Wosatka is2 Schoolbuses are smaller than motor coaches that are used in interstatein chargeof thedrivers and "handles emergencies as they anse" because,operations.Also,because of their distinctive color and accessories,among other reasons,it is effectively contradicted by other witnesses,schoolbuses are not suitablefor otheruses.including Place and Wosatka. SCALERA BUS SERVICE, INC.67makes recommendations to Kuchin regarding the qualifi-cations ofthe applicants,4 and (3) upon the instructions ofKuchin he has disciplined Scalera drivers.Further, Placehas represented Scalera at a school board hearing where aproblem regarding a Scalera driver was on the agenda fordiscussion,and from time to time has operated a bus forScalera.I find, contrary to Kuchin's testimony, that Harry Placeis involved in the day-to-day operations of Scalera and,although the extent of his authority is not clear, heexercisesgreatermanagerial authority with respect to theoperations of Scalera and the direction of Scalera person-nel thananyone other than Kuchin.SidneyKuchin testified that he had been generalmanager ofSuburban until about a year before the hearingin this case when because of illness he had to curtail hisactivities.5He further testified that he is no longer involvedwith employee relations at Suburban and that the personnow in charge is his successor,RonaldKohn.However,according to Kuchin,in the performance of his duties,Kohn answers to Kuchin and Jacobs and Kuchin assumesresponsibility forwhateverKohn does in regard toemployee relations.In addition to Kuchin's responsibility for Suburban'soveralloperations,he exercises direct authority overSuburban'soperations at the South Plainfield terminal.6Thus, Harry Place testified that Kuchin is his immediatesupervisor and he consults with Kuchin about "anything ingeneral that would come up that should be brought to hisattention, accidents of drivers, safety films that we had fordrivers, vacations. . . . Anythingpertaining as far astransportation in the Suburban Division."Drivers for Scalera,with few exceptions,arenotqualifiedtodrive for Suburban. However, Suburbandrivers are qualified to drive schoolbuses, and Kuchintestifiedthat Suburban drivers are employed to drive forScalera"as often as we needed them."When a Suburbanemployee drives for Scalera he is paid by Suburban and thelattercompany is subsequently reimbursed by Scalera.Upon the foregoing, I find that Scalera and Suburbanare related enterprises, which cooperate closely in theiroperations, that significant managerial control, particularlyin regard to employee relations, is exercised over bothcompaniesby the same individuals and, therefore, theyconstitute a single employer within the meaning of Section2(2) of the Act.Suburban Transit Corp.,203 NLRB No. 69.Accordingly, I further find that Scalera is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the policies of the Act forthe Board to exercise jurisdiction in this case.II. THE LABORORGANIZATION INVOLVEDScaleraSchool Bus Drivers' Association (herein calledthe Association) is a voluntary organization. Membership4Thus,Place testified-Q.On theoccasions when you made certain recommendationsregarding a driver or their qualificationsor what have you, do youknow whether Mr Kuchm himself makes anyfurtherinvestigationabout the drivers?A.Yes,he does, he calls the past employers and he will go over theapplication sometimes with me.Sometimes there is quite a tussel [sic Iis open only to employees of Scalera. Although its bylawswere not professionally prepared and do not set forth thepurposes of the Association with precision,it is cleartherefrom that a purpose of the Association is to deal withScalera concerning grievances and conditions of work. Theevidence further shows that the Association holds meetingsregularly,collects dues from its members,and from time totime has dealt with Sidney Kuchin,the principal operatingofficial of Scalera,concerning grievances and conditions ofwork.I find that the Association is a labor organizationwithin the meaning of Section 2(5) of the Act.An issue is raised as to whether,during the relevant timesparticularly on January 31, 1973, the Association was themajority representative of Scalera's drivers. The partiesstipulated that 20 named individuals were in the unit onthe critical date, but there is a dispute as to whether 7 otherpersons also should be included.The Association does not maintain records of the kindwhich clearlyreflect its membership.Itsmonthly meetings,including the January 26, 1973, meeting, were attended byapproximately 13 drivers. The treasurer's records show thatof the 20 persons who the parties agree were in the unit onJanuary 31, 1973, 8 paid dues in December 1972 andJanuary1973 and 6 more paid dues in December but not inJanuary. The delinquencies for January on the part of thelatter six appear to have been normal tardiness in makingpayments rather than any desire on the members'part towithdraw from the Association.In addition,EleanorVessels, who was hired in December 1972 and did not paydues for that month, paid dues for January 1973. In theabsence of any other membership list, the payment of duescan be taken to signify the intention on the part of theScalera drivers to be members of the Association. Accord-ingly, I further find that as of January 31, 1973, theAssociation represented a membership of 15 persons all ofwhom were included in an appropriate unit of Scaleradrivers.Respondent contends that the following seven personsalso should be included in the unit:McCauley, Caporoso,Quashnick, Pheasant, Guyette, Caswell, and Hardgrove.The unit in question is composed of part-time employees.Under applicable Board principles those who workregularly for the Company are included in the unit butthose who drive for the Company on irregular, uncertainoccasionsareexcluded.In agreement with GeneralCounsel I find that the seven employees should beexcluded from the unit.None of the seven have scheduledruns.Consequently, there is no certainty or regularity totheir employment with Scalera.Furthermore: (1) Caporosodrove forScalera less than 1 hour per week duringNovember and December 1972 and January 1973; (2)Quashnick and Pheasant did not work for Scalera after theweek ending December 2, 1972; (3) Guyette did not workfor Scalera after the week ending January 13, 1973, andbetween he and I because perhaps he may not agree with what I amsaying and he will say perhaps we ought to check this out further andhe does so.SKuchin testified that although he gave up the position of generalmanager his income from Suburban has not been reduced because he isperfornung more accounting functions for Suburban.6 1 do not credit Kuchm's testimony that Ronald Kohn is in charge ofthe day-to-day operations of Suburban at the South Plainfield terminal. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDprior thereto worked about 1 day per week during theweeks that he drove for Scalera; (4) these four employeesplus McCauley were employees of Suburban and were paidby Suburban (mostly at their regular Suburban rates)whenever they drove for Scalera which reflects a sufficientdivergence in the conditions of their employment fromthoseof the regular Scalera drivers as to separate theiremployment interests from those of the Scalera drivers;and (5) because Caswell is a social security annuitant he isrestricted in his earnings and Scalera does not carry hisname on the same payroll as the other Scalera employees.Upon the foregoing, I find that during the times relevanthereto the Association represented 15 employees in a unitof 20 and therefore was the majority representative ofScalera's drivers.III.THEUNFAIR LABOR PRACTICESDating back at least as far as the fall of 1971 theAssociation has been attempting to negotiate a writtencollective-bargainingagreementwith Scalera. Thus, amemorandum, dated November 22, 1971, was addressed toSidneyKuchin from the Association7 stating that theemployees "want a contract drawn up" between Scaleraand the Association and setting forth various terms forinclusion in such agreement. There were subsequentdiscussions with Kuchin about the subject but at all timesKuchin adamantly refused to consider entering into anywritten contract with the Association. On March 21, 1972,theAssociation sent a written memorandum to HarryPlace requesting certain improvements in the maintenanceof the schoolbuses. On January 26, 1973, a letter with thetypewritten signatures of John Watson, as president, andBarbara Pallister, as secretary, containing principallymoney demands was directed to Scalera. Finally, onJanuary 31, 1973, a memorandum was delivered to Kuchinfrom the Association which, among other things, demand-ed "a written contract offering us job security" and thebenefits described in the January 26 letter.In the morning of January 30, 1973, without priorappointment, a group of four employees, Barbara Pallister,EileenPaulsen,JoanMorella, and Peggy Fitzgerald,constituting the Association's grievance committee, metwith Sidney Kuchin. Present also was Harry Place. Thepurpose of the meeting from the employees' standpointwas to discuss the Association's demands set forth in itsletterof January 26, 1973. Kuchin refused to considerentering into a written contract with the Association andinformed the group that because Scalera's income for thethen current school year was fixed by contracts with thevarious school boards he was unable to make anyimmediate improvements in the driver.' rates of pay. Hesuggested that they meet in April to discuss rates for thenext school year. Also during the meeting, Kuchinmentioned that the Company would have to do somethingabout a problem it was having with John Watson whoIThe memorandum was signed by Nick Morelia, as president;BarbaraPallister,as secretary; and Peggy Fitzgerald, Esther DIDarto, and JoanMorelia, as members of the grievance committee8 Barbara Pallister and Eileen Paulsen, who testified that they overheardthe conversation betweenWosatka and Kuchin, gave versions whichdifferedsubstantially from the testimony of both Wosatka and Kuchin. I do.efused to drive outside the limits of South Plainfieldbecause of possible jeopardy to his full-time job.The next morning when Watsononce againrefused todrive outside South Plainfield he was discharged. About 9a.m., after Kuchin arrived at the South Plainfield terminal,Scalera dispatcher, EllenWosatka, informed him thatWatson's discharge had upset the drivers. According toWosatka, Kuchin was very respectful and "let me rant andrave because I was mad." Wosatka further testified thatduring the discussion Kuchin said, "If the girls don't wantto do what I want them to do, I will park the buses."Kuchin denied that he made such remark pointing out thathe didn't know of any problem at that time.8 I creditKuchin's denial.Incited by the discharge of Watson, about 10 o'clock thatmorning a group of about eight drivers met in JoanMorella's home which is adjacent to the South Plainfieldterminal.Wosatka joined the meeting after concluding herdiscussion with Kuchin. The drivers decided that theywould not return to work unless the Company negotiated awritten agreement with them. Pallister typed their demandsand the memorandum was given to Wosatka for delivery toKuchin. The drivers also decided that Mrs. Morella shouldtelephone the Company and report that the drivers weresick.Mrs. Wosatka returned to the terminal and deliveredthe drivers'memorandum to Kuchin. Harry Place waspresent.Wosatka informed them that the drivers wereupset and she did not think they would return to work thatday.Wosatka testified that after Kuchin read the memo-randum he said, "[H ]e didn't care if it cost him $500 a day,he was going to teach these girlsa lesson, that they couldn'tdo that to him. That was the secondtime.He wasn't goingto let them get away with it." Kuchin denied that he madethis statement, although he testified, "I was quite dis-turbed. Five hundred dollars is quite a lot of money, Iwouldn't go up that high. I might have been disturbedenough to say certain things." As both Place and Wosatkaare supervisors9 whatever remark may have been made onthat occasion cannot be deemed a violation of Section8(a)(1)because it was not made in the presence ofemployees.About the same time Mrs. Morella telephoned to reportthe drivers sick, other drivers also called to make the samereport.According toWosatka, Kuchin informed bothPlace and herself, "If they are out sick, I want a doctor'scertificate from everyone of them before they come back towork." 10 Place testified that Kuchin instructed him, "Thatany of the girls who call in, they were no longer employedby Scalera Bus until they went into his office and hadspoken with him." The record is not clear as to the numberof employees who failed to drive their scheduled runs inthe afternoon of January 31. Mrs. Wosatka's testimonyindicates that the number was between 8 and' 20, whilePlace testified that the number was between 5 and 10.11The strike was short lived. The next morning, Februarynot credit their testimonyin respect to the conversation between Kuchinand Wosatka.9As dispatcherseach hasthe power responsiblyto assign and to directthe activitiesof drivers.IUThis condition for reinstatement was never imposed.'Pallister testified eight drivers participated in the strike. SCALERA BUS SERVICE,INC.691, the striking employees reported for work. The complaintallegesthat five of the striking employees (Morelia,Baldasarre,Paulsen, Pallister, and Vessels) were discrimi-natorily refused reinstatement to their jobs on February 1,2, and 5 and that two of the five (Paulsen and Pallister)wereunlawfully discharged on February 5.12 The fivenamed drivers reported for work both in the morning andin the afternoon on February 1 and in the mornings onFebruary 2 and 5. According to Wosatka, on February 1and 2, Place informed them that there was no work forthem because their runs were covered. Place testified thaton the morning of February 1 he informed Pallister,Paulsen,Baldasarre, and Morelia when they reported forwork that "[n]o one is going to work. It is Mr. Kuchin'sorders that you must see him first. All of the runs arecovered at the present time." 13 Similarly, Place testifiedthat on February 2 he told the same four drivers, "You areno longeremployed by Scalera Bus Company until you gotoMr. Kuchin and talk to him." I do not credit Place.14When the Scalera employees called in sick in the latemorning on January 31, Place and Kuchin had to make ahurried search for drivers to cover that afternoon's schoolruns.They were successful largely because they were ableto arrange for Suburban drivers to substitute for most ofthe strikers. Then, according to Kuchin, on the evening ofJanuary 31, arrangements were made to cover the runs "forthe next morning and afternoon for the full day." Hefurther testified, "We covered [the February 2 schoolbusruns] the night of February the 1st" and on Friday night,February 2, the arrangements were made to cover the runsfor February 5.I find that when the five alleged discriminatees reportedfor work on February 1 arrangements had already beenmade for replacement drivers to substitute for them on thatday. Accordingly, I further find that Respondent did notdiscriminate against the strikers by failing to reinstate themon February 1. However, when the five alleged discrimina-teesreported for work on February 1, no replacements hadbeen obtained to substitute for them on February 2 and 5.Similarly, when they reported for work in the morning ofFebruary 2 their scheduled runs for February 5 had notbeen covered.Respondent's defense is that it unposed a reasonablerequirement upon the striking employees that they apply inperson to Kuchin for reinstatement; that Pallister and12According to Wosatka,Kathryn Soper,one of the striking employees,in the afternoon of February 2 begged Harry Place to permit her to returnto work.Place said that he did not have the authority and suggested that shespeak with Kuchin.Soper telephoned Kuchm and returned to work later thesame day.13 It is significant that Place did not testify that he told Vessels the same14 1 find that both Place and Kuchin were unreliable witnesses. Eachconsciously sought to mold his testimony to the pattern of Respondent'sdefense.Thus,in their respective testimony,theymade categoricalassertions which developed to be inconsistent not only with the testimony ofother witnesses but also with their own later testimony.Further, Kuchin inparticular and Place to a lesser degress were evasive and argumentativeduring their cross-examination.The opinion I reach is that in giving theirtestimony they were dissembling and sought to confuse and obfuscaterather than to shed tight upon and explain the matters in issue15The five strikers involved here undertook to apply for reinstatementon February 1, 2,and 5. On each occasion when they were deniedemployment they were informed that there was no work available for themPaulsen never made such application;thatMorelia andBaldasarre were reinstated after they applied to Kuchinand that Vessels was reinstated after Kuchin learned thatshe wished to returnto work.For the purposes of this caseIwill accept the proposition that the Company had thelawful right to insist that each striking employee make apersonal application for reinstatement to Kuchin.Howev-er,as a condition to the exercise of such right theRespondent was undera duty to informeach striker whoasked for reinstatement of the need to speak to Kuchin.-Thus,the issues regarding the alleged discriminations turnupon whether and when the five alleged discriminateeswere notified of such requirement.I5A.Eleanor VesselsEleanor Vessels was firsthired to drive forScalera onDecember4, 1972.Thereafter she joined the Association.Althoughshe missed the Association's January 31meetingbecause she arrived late at Mrs.Morella'shome, shesupportedthe strike and remainedawayfrom work in theafternoonof January31. Vessels testified that she reportedfor workin the morningof February1and was informedby HarryPlace that there was no work for her. Shereportedagain in the afternoonof February1and in themorningof February2 and each time Place repeated thatthere was no work for her. Vessels further testified thatabout noonon February5 Place telephoned her at homeand asked her to return to work that afternoon which shedid.Accordingto Vessels, dunng their telephone conversa-tion,"Harry (Place) said he had talked to Sid Kuchin, andhe told him to call me to find out whether I would want toworkor not.He said that being I was a new driverthey feltlike I haven't been too much involved in the strike." Placedenied that he made the latter remark and Kuchin deniedthat he mstructed Place to make such comment to Vessels.Kuchin furthertestified that because a few drivers hadinformed him that Vessels wished to return to work he hadinstructed Place to call Vessels.Place testified that Vesselswas theonly driverwhom he asked to return to work andhe did this upon the instructions of Kuchin.16I credit Vessels whom I find was a reliable witness. I alsofind that Place's statement to Vesselson February 5 thatshe would bepermitted to return to work because theCompanyfelt that as a new driver she had not been "toomuch involvedin the strike" clearly impliesa threat ofon that day or that their runs were covered for the day.Based on the factthat they reapplied on successive workdays and that the Company did notdiscourage them from doing so, the striking employees and the Companytreated each application for work and each denial as operative only for theday in question and not as a determination of their future status. It isunnecessary,therefore, to decide what the situation would be had any of thealleged discriminatees,without being told that they were required to speakdirectly to Kuchin,not applied for reinstatement a second time after oncebeing denied reinstatement.16The testimony of Kuchin and Place that Vessels was invited to returnto work on February 5 tends to support the testimony of the five allegeddiscnminatees that they were not informed on February I and 2 that if theywished reinstatement they had to apply directly to Kuchin. If such advicehad been given to the alleged discriminatees there would have been noreason for Place to telephone Vessels and specifically ask her to return towork Also, no reason appears why Place on February 1 and 2 would tellfour of the alleged discnnunatees that they had to apply in person toKuchin for reinstatement and would not similarly advise Vessels. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDreprisalsagainst those of its employees who activelysupported the strike.17Such threat against employeesengaged in a lawful strike is a restraint upon andinterferencewith their rightto engage in anactivityprotected by Section 7 and therefore violates Section8(axl)of the Act. As Vessels made unconditionalapplications for reinstatementon February 1 and 2 and theonly reason given to her by the Company for notpermitting her to return to work on February 2 and 5 wasthe untruthful assertionby Place thather runs werecovered for those days, I find further that Vessels wasdiscriminatorily denied reinstatement on February 2 and 5because of her support of the Association and herparticipation in the January 31 strike. Such discriminationtends to discourage membership in the Association andrestrains, coerces, and interferes with employees in theexercise of the rights guaranteed in Section 7 and thereforeviolates Section 8(a)(l) and (3) of the Act.B.JoanMoreliaJoan Morena has been employed by Scalera for about'94/2 years. She hasbeen treasurer of the Association since itwas organizedabout 2 years ago. Also,the meetings of theAssociation are usually held in her home which is locatednear the South Plainfield terminal. She participated in theJanuary 31 strike and, in accordance with the strike plan,when she telephoned to report herself sick she alsoreported the other drivers sick.Morelia appeared for work in the morningof February1.Harry Place informed her that she must have a doctor'scertificate.When Morella protested that she didn't need adoctor's certificate for I day's absence, Place told her,"That is Mr. Kuchin's order." 18 Morelia later reported tothe terminal for her afternoon runs on February 1 and alsofor her morningrun on February 2 and each time HarryPlace informed her that her runs were covered.Morella againreported for work in the morning ofFebruary 5. This time Place told herthat she should seeMr. Kuchin. She waited for Kuchin and spoke with himwhen he arrived at the terminal a few minutes after 9o'clock. According to Morella, Kuchin told her that her jobwas terminated. She protested that other drivers werepermitted to return to work and the Company wasdiscriminating against her. Kuchin replied, "[Y]ou had themeetingsat your house." Morelia argued, "Just abouteveryone that was working now also was at my house."Kuchin responded that her runs are covered. Morella thentold Kuchin that she had injured her arm on February 2.There was some discussion about the subject. The meetingconcluded with Kuchin informing Morelia to call HarryPlace when her arm wasbetter. The next day, February 6,Morella telephoned Place and the latter informed her,"You have your job back with all your runs." She returnedto work thefollowing Monday after she recovered from herinjury.Kuchm disputed Morella'sversion of their meeting.AccordingtoKuchin,Morella spoke with him on Satur-day, February 3, noton the nextMonday.Morella said shewould like herjob back.He inquired,"Are you feelingokay togo back to work?"She replied that she had injuredherself and was unable to return to work immediately butwished to know whether she still hada job.He informedher that shecouldreturn to work whenever she was able todo so.Ido not creditMorella's testimony that during herconversationwith Kuchinthe latter advised her that shewas terminated because the Association'smeetings wereheld ather house. First,even Morella acknowledges thatbefore thediscussion concluded Kuchin informed her ineffect that she couldreturn to work when she recoveredfrom her injury.It is illogical that in a relatively briefconversation Kuchin would first inform Morella that shewas terminated and then with nothing of consequenceintervening would tell her that she could return to work.Second, in her pretrial affidavit, executedon February 13,1973,Morella did notmention that Kuchin had informedher that shewas terminated. However, for the reasons setforth abovein the discussion relating to Eleanor Vessels, Ifindthat Scalera has violated Section 8(a)(1) and (3) of theAct byfailingand refusing to reinstateMorella onFebruary 2.111C.Angelina BaldasarreAngelina Baldasarre has been working for Scalera since1965. She has been a member of the Association since itsorganization.She also participated in the January 31 strike.She reported for work in the morning and in theafternoon on February 1 and in the morning on February2.On each occasionHarryPlace informed Baldasarre thatthere was no work for her.On themorningof February5 Baldasarre was accompa-nied byBarbara Pallister when she went to the SouthPlainfield terminal to report for work.According toBaldasarre,Pallister first asked if there was any work forher. Place said there was none.Pallister asked why andPlace responded, "[I ]f you want to know you will have tosee Sid(Kuchin)." ThenBaldasarre asked if there waswork for her. Place nodded indicating,"Yes,"andmotioned with his hand for her to remain. Pallister left.Place told Baldasarre that she first must talk with Kuchin.Laterthatmorning Baldasarre spoke with Kuchin whoinformed her that she could return to work with her samerunsand with hersame seniority.According to Kuchin, when Baldasarre on February 5asked to be reinstated he asked her how she felt. WhenBaldasarre replied that she was feeling well he informedher that she could return to work.17AsPlace telephoned Vessels upon the specific instructions of Kuchin,he was acting as an agentof the Companyand Scalera therefore is chargedwith the conduct of Place in his dischargeof such agency.18Place testified that he told Morelia thatKuchm hadleft instructionsthat a doctor's certificate was required.When Morella protested that suchrequirement was unusual he responded"that it was unusual for all the girls[tobook]off sick within an hour."Morelia ultimately was reinstatedwithout providing a doctor's certification that she was ill on January 31.Thereis no evidence that any other sinking employee was told that she hadto furnish adoctor's certificate before she would be reinstated.19As Morelia was unable to work on February 5 and 6 because of herinjury it is unmatenal whether she was offered reinstatement on February 3,5, or 6. SCALERA BUS SERVICE, INC.For the reasons stated above in the discussion relating toEleanor Vessels,I find that Scalera has violated Section8(a)(1) and(3) of the Actby its failure and refusal toreinstate Baldasarreon February 2 and 5, 1973.D.Barbara PallisterBarbara Pallister was hired in November 1970. She wassecretary of the Association. She also joined the strike andremainedaway from work in the afternoon of January 31.The next day, February 1, both in the morning and in theafternoon, and also in the morning on February 2, shereported to the South Plainfieldterminalfor work. In eachinstanceshe was informed by Harry Place that her runswere covered.On the morning on Monday, February 5, Pallister was inthe company of Angelina Baldasarre when she reported forwork. According to Pallister, this time when she askedHarry Place whether there was work for her, he replied,"You are no longer working for Scalera." She asked,"Why?" He answered, "You are terminated here." Whenshe insistedthat Place give her a reason for her terminationPlace answeredthat he did not know the reason but if shewants to learn the reason she should see Kuchin. Kuchinwas not then in the terminal. Pallister did not wait for himand never has spoken with him about the subject. Place,contradicting Pallister, testified that all he told her onFebruary 5 was that she must see Mr. Kuchin. Baldasarrewho was present during the conversation testified thatPallister asked Place whether there was any work for herand he replied that there was none. Pallister then asked toknow why and Place said, "If you want to know you willhave to see Sid (Kuchin)."The record shows a pattern with respect to the reinstate-ment of the striking employees. Except for Kathryn Soper,none of the strikers was permitted to return to work onFebruary 1 or 2. However, on February 5 Place informedthem that they would have to speak with Mr. Kuchinbefore they could return to work.20 It appears that all thestrikerswho spoke with Kuchin were reinstated. Balda-sarre's testimony tends to corroborate Place that he toldPallister that she should speak with Kuchin. Also, noreason appears why Respondent wished to punish Pallistermore than any other striker. Pallister was no moreaggressivein the promotion of the Association's demandsthan other members of the Association's grievance com-mittee such as Morella and Peggy Fitzgerald. I find,contrary to the testimony of Pallister, that she was notterminated on February 5 but rather that she was told aswere the other strikers that she had to apply to Kuchm forreinstatement.As Pallister has never applied to Kuchin forreinstatement and as I find that such requirement was notunlawful, I further find that Respondent's refusal toreinstatePallister after February 5, 1973, was not unlawful.However, for the reasons given above in connection withthe discussion of Eleanor Vessels, I find that Pallister wasunlawfully refused reinstatement on February 2 and 5 andRespondent thereby violated Section 8(a)(1) and (3) of theAct.20 Inhis brief, General Counsel points out that "[0 ]n cross-examination,Placeadmitted that in an affidavit given to the Board during theinvestigationof theinstant casehe stated 'On Monday, February 5, 1973, 1E.Eileen Paulsen71Eileen Paulsen was hired by the Company in September1971. She was a member of the Association's grievancecommittee. She also joined the January 31 strike andremained away from work in the afternoon of that day.As in the case of the other strikers she reported for workin the morning and afternoon of February 1 and also in themorning of February 2. On eachoccasionshe was told byHarry Place that there was no work for her. Then,according to Paulsen, when she reported for work onFebruary 5, Place informed her, "You are officiallyunemployed at Scalera." Respondent's position withregard to Paulsen is the same as with the other strikers;namely, that they were informed that they had to applydirectly to Kuchin for reinstatement. The evidence, as Ifind it, shows that prior to February 5 the strikers were nottold that they were required to speak with Kuchin butmerelywere told that their runs were covered. OnFebruary 5 Harry Place informed the strikers that theyshould speak to Kuchin if they wished to return to workand all the strikers who spoke to Kuchin were reinstated.No reason appears why the Company would wish topunish Paulsen more severely for her participation in thestrike than any of the other strikers. Accordingly, I find,contrary to Paulsen, that she was not terminated onFebruary 5 but she also was informed that she had to applyfor reinstatement directly to Kuchin, which she did not do.However, for the samereasons setforth above in thediscussion of Eleanor Vessels, I find that the Company hasviolated Section 8(a)(1) and (3) of the Act by its failure toreinstate Paulsen onFebruary 2 and 5.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that Scalera unlawfully failed and refusedto reinstate Angelina Baldasarre, Eleanor Vessels, EileenPaulsen, and Barbara Pallister on February 2 and 5, 1973,and unlawfully failed and refused to reinstate Joan Morellaon February 2, 1973. Accordingly, I shall recommend thatRespondent make said employees whole for the loss ofearnings they suffered by reason of Respondent's failureand refusal to reinstate them on the stated dates. Interest atthe rate of 6 percent per annum shall be added to suchdid tell all the drivers who called in sick that they wee no longer employedby Scalers Bus Company. I was told to do this by Mr. Kuchinand furtherinstructed to have eachgirl see him.' " 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackpay and shall be computed in the manner set forth inhis Plumbing & Heating Co.,138 NLRB 716.Respondent's unlawful activities described above, partic-ularly its reprisals against the drivers who participated inthe January 31 strike, infringed upon employees' right toengage ina concerted activity which is subject to theprotective guarantees of Section 7 and also is specificallysanctioned by Section 13 of the Act. Respondent's conductindicates a purpose to defeat the right of its employees toorganize and a refusal to accept the procedure of collectivebargaining and therefore contravenes the basic policies oftheAct. Its unfair labor practices found herein arepotentially related to other unfair labor practices pro-scribed by the Act, and the danger of their commission inthe future may be anticipated from Respondent's conductin the past. The preventive purposes of the Act will bethwarted unless the recommended Order herein is coexten-sivewith the threat. Accordingly, in order to make effectivethe interdependent guarantees of Section 7 and thuseffectuate the policies of the Act, an order requiringRespondent to cease and desist from in any mannerinfringing upon the rights of employees guaranteed in theAct is deemed necessary.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.By discriminatorily failing and refusing to reinstateJoan Morella,Angelina Baldasarre,Eleanor Vessels,EileenPaulsen, and Barbara Pallister for I or 2 days in February1973 because of their participation in a strike on January31, 1973, thereby discouraging membership in the Associa-tion,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.2.By reason of the foregoing conduct and by reason ofRespondent's threat to engage in reprisals against employ-eeswho actively supported a strike, Respondent hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Actand therebyhas engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.4.Respondent has not engaged in any violations ofSection 8(a)(1) and (3) of the Act alleged in the complaintexcept insofar as such violations were specifically foundabove to have taken place.[Recommended Order omitted from publication.]